Gill, J.
— Plaintiff sued the defendant on the following statement filed before a justice of the peace: “Now comes the plaintiff and for cause of action states, the defendant is indebted to plaintiff for thirty cords of wood, sold and delivered to Mm, at $1.50, October 20, 1889, per cord, $45, for which he asks judgment with costs of suit.
“And plaintiff for further cause of action states that defendant is indebted to plaintiff for, September, 1889, hauling eleven cords of wood to Curzon’s switch *613at fifty cents per cord; $5.50 ; September, 1889, for loading four cars with wood, at $1.50 per cord, $6; total, $11.50, for which he asks judgment with costs of suit.” After trial before the justice and judgment there had for the plaintiff, defendant appealed to the circuit court. The cause was tried in the circuit court before a jury, where a verdict and judgment was again had in plaintiff’s favor for the full amount claimed, and defendant has appealed to this court.
I. Defendant’s first point, to the effect that the statement is insufficient, is wholly without merit. .Said statement fills every requirement necessary in a suit before a justice of the peace. It sets out with all necessary precision the facts constituting plaintiff’s cause, or causes, of action, advises defendant of just what the plaintiff complains ; and any objection' made thereto is so very frivolous that further comment is unnecessary.
II. The only other question raised by the appeal, and which deserves notice, relates to the character of the verdict and judgment. It is claimed that — as the statement is based on two separate causes of action, one for wood sold and delivered, and the other for labor done in hauling wood and loading cars — there should have been a separate finding by the jury on each count, whereas the jury made one general finding for both counts. Admitting now that in such actions as this instituted before a justice there should be a separate finding, and that a general verdict and judgment was improper (as we must under the decision of Bricker v. Railroad, 83 Mo. 391), yet this was not such an error as will result in reversing the case. The reason at the back of this rule is that unless there is a finding on each count it cannot be determined how the jury found on either count; but here this reason loses its force, since it plainly appears from the amount of the verdict in this case that the jury found for the plaintiff on both counts. The amount claimed on the first count was $15, while the sum claimed in the second count is $11.50, *614and the verdict was for this exact sum, total, $56.50. It would then be following mere shadows to reverse this ' case, when the non-observance of this technical rule did not possibly do any harm to either litigant. Flesh v. Christopher, 11 Mo. App. 483. We have considered the other points made in defendant ’ s brief, and find them all without merit.
There appears no valid reason for disturbing the judgment below, and it is, therefore, affirmed.
All concur.